05/11/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0497



                                  No. DA 19-0497


CITY OF BOZEMAN,

             Plaintiff and Appellee,

      v.

RICHARD WARREN DUMAS, III,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 16, 2021, within which to prepare, serve, and file its

response brief. No further extensions will be granted.




DM                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               May 11 2021